 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, we find that all office clerical employees of theEmployer, excluding all other employees, guards, and super-visors as defined in the Act constitute a unit appropriate forthe purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.[Text of Direction of Election omitted from publication]J.G. BOSWELL COMPANYandINTERNATIONAL ASSOCIA-TION OF MACHINISTS,AFL, Petitioner.Case No. 20-RC-2410. December 15, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Karin Nelson,hearing officer. The hearing officer's rulings made at thehearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Board finds:1.The Employeris engagedin commerce within the mean-ing of the Act.2.The labor organization involved claims to representcertain employees of the Employer.13.A question affectingcommerce existsconcerning therepresentation of employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit:The Petitionerseeks a singleunit of production and mainte-nance employees at the Employer's gins andoil mill located atCorcoran,Tulare,and Tipton, California.' The Employeragrees that this is an appropriate unit, except that the Employerwould exclude, and the Petitioner would include, ranch-shopemployees, feed-mill employees, and watchmen. The Employerwould also exclude the water-department employees, while thePetitioner takes no position. The Petitioner would includecertain seasonal employees, whereas the Employer contendsthat they should either be excluded or found ineligible to votein any election directed herein.The Employer is a California corporationengaged in grow-ing cotton, alfalfa, and barley as well as raising cattle on itsvarious ranches, which are located near the foregoingcities,and is also engaged in ginning, buying and selling cotton, and1 The Employer contends that the Petitioner has not made a sufficient showing of interest.We find no merit in this contention, as showing of interest is an administrative matter, notlitigable by the parties. Yellow Cab Company, 103 NLRB 395. Moreover, we are satisifed thatthe Petitioner has made an adequate showing2 There are 7 gins and 1 oil mill at Corcoran, and 1 gin at both Tulare and Tipton. Thelatter cities are approximately 20 miles from Corcoran107 NLRB No 105 J. G. BOSWELL COMPANY361manufacturing cotton-seed products. There is no history ofcollective bargainingamongthe employees sought.Ranch-shop employees: The Employer contends that theapproximately 20 ranch-shop employees have no communityof interestswith the other employees sought and should beexcluded from the unit. The duties of the ranch-shop employeesare torepair and maintain all ranch equipment, such as trac-tors,mechanical cotton pickers, and trucks.' They are stationedin 2 buildings on one of the Employer's ranches, about 4 milesfrom Corcoran, but they sometimes go to the various ranches inorder to make repairs on the site. They also occasionallyoperate the farm equipment on the ranches.Itis clear from the foregoing that the duties of the ranch-shop employees are incidental to the Employer's farmingoperations and that, consequently, they are agricultural laborerswithin themeaning oftheAct.We shall therefore excludethem from the unit.4Feed-mill employees: The Employer contends that the 5feed-mill employees are agricultural laborers within the mean-ing of the Act. They are stationed at the Employer's feed mill,which is about one-half mile from Corcoran. Their primaryduties are to prepare feed for the Employer's cattle. Theyalso transport the feed by truckto the cattle and haul materialsfrom the oil mill to be used in preparing the feed. They spendabout 25 percent of their time in repairing corrals and feedtroughs. We find that the feed-mill employees are agriculturallaborers and shall exclude them from the unitsWater-department employees: There are approximately 5 or6 employees in this department. These employees work in thefields,measuring and distributing water for the ranches, andalsowork on levees and reservoirs. We find that they areagricultural laborers and shall exclude them from the unit.Watchmen: The Employer employs 3 to 6 watchmen whospend the great majority of their time performing typical guardduties at the Employer'sgins andmill. We find that they areguards within the meaning of the Act and shall exclude themfrom the unit.6Seasonal Employees: As stated above, the Petitioner wouldinclude the Employer'sseasonalemployees in the unit. TheEmployer contends that: (1) They should be excluded; and (2) ifincluded, they should not be permitted to vote.The Employer's ginning season lastsabout 5 months, fromSeptember to March. The oil-millseason isslightly longer.During this period the Employer employs about 200 to 300seasonalemployees to workin its ginsand oil mill. In addition,the Employer has a year-round complement of about 72 em-3 Except intermittently, the ranch-shop employees do not work on gin or oil-mill equipmentLikewise, the maintenance employees at the gins and mill seldom repair ranch equipment.There is very little interchange among the two categories4Central Juncos, 99 NLRB 809; Luce & Company, 98 NLRB 11035G. K Livestock Company, 104 NLRB 924.6 WalterboroMfg. Co., 106 NLRB 1383. 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDployeeswho, during the off season,do maintenance and con-structionwork on thegins and oil mill,and most of whom do pro-duction work during the seasonal period. Statistics submittedat the hearing showthat theseasonal employees are employed,on the average, fora total of 13 weeks.However,about 100 sea-sonalemployeesremain throughout the entire 20-week season.Many of them retain contact with their supervisorsduring the offseason,and about34 percentof the seasonal employees are re-employedeach year.?Because oftheirskill,about 40 to 50 per-cent of the seasonalemployees who returnyearlyare employed inkey production positions at the plants,as aremany year-roundemployees. Most of theemployeesperforming thesame work re-ceive the same rate of pay, regardlessofwhether they areseasonal or year-round employees.Preference in hiring forseasonal work is given to those employeeswho have workedduring a previous season.Year-round employees have certainbenefitsthatseasonal employees do not receive,such as va-cationswith pay,seniority rights, and pensions.Uponthe entire record,we find that: (1) Theseasonal em-ployeeshave sufficientcommunity ofinterests with the non-seasonal employees to warrant their inclusion in the unitsought bythe Petitioner;and (2)they havesufficient interest inthe working conditions at the gins and mill to entitle them tovote in the election directed herein.8W@ find thatthe following employees constitute a unit appro-priate for purposes of collective bargainingwithin themeaningof Section9 (b) of the Act:All productionand maintenance employees at the Employer'sgins and mill at Corcoran, Tulare,and Tipton,California, in-cluding seasonal employees,shipping and receiving employees,warehousemen,and truckdrivers,but excludingoffice clerical,professional,and technical employees,watchmen,guards,agricultural laborers,ranch-shop,feed-mill,andwater-department employees,and supervisors as definedin the Act.5.In view ofthe proximityof the peakof the.seasonal em-ployment,we shall direct an immediate election.[Textof Direction of Election omitted frompublication.]7The above findings are based on the 2-year period, 1951-53, which the parties stipulatedis typical of the Etnployer's operations.8Stokely- Van Camp, Inc., 102 NLRB 1259; Utah Canning Co., 100 NLRB 606.A. S. ABELL COMPANY (WMAR-TV)andAMERICAN FED-ERATION OF TELEVISION AND RADIO ARTISTS, AFL. CaseNo. 5-RC-1323. December 15, 1953DECISION AND CERTIFICATION OF RESULTSOF ELECTIONOn September 15, 1953,pursuant to a stipulation for certifica-tion uponconsent election executedbetween the Employer and107 NLRB No. 102.